Exhibit 10.3

GUARANTY AND SECURITY AGREEMENT

GUARANTY AND SECURITY AGREEMENT, dated as of December 27, 2010 (as amended,
supplemented, restated or otherwise modified from time to time, this
“Agreement”), made by each of the Persons identified on the signature pages
hereto as a “Guarantor”, together with any Person who becomes a party hereto
pursuant to Section 2.10 (each a “Guarantor” and collectively, the
“Guarantors”), in favor of Agent (as defined below) on behalf of each of the
Secured Parties (as defined below).

W I T N E S S E T H:

WHEREAS, CLEARWATER PAPER CORPORATION, a Delaware corporation (and together with
any other Person that at any time after the date hereof becomes a Borrower in
accordance with the terms thereof, each individually a “Borrower,” and
collectively, the “Borrowers”), has entered into the Loan and Security
Agreement, dated as of November 26, 2008 (as it may be amended, restated or
otherwise modified from time to time, the “Loan Agreement”), with the lenders
signatory thereto (collectively, together with their respective successors,
transferees and assigns, the “Lenders”) and Bank of America, N.A., in its
capacity as agent (“Agent”).

WHEREAS, each Guarantor is a Subsidiary of a Borrower;

WHEREAS, pursuant to Section 10.1.9 of the Loan Agreement, Agent has required
Guarantors to guaranty the Obligations and execute and deliver this Agreement;
and

WHEREAS, Guarantors have duly authorized the execution, delivery and performance
of this Agreement and will receive direct and indirect benefits by reason of the
making of the Loans by Lenders to the Borrowers;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and in order to induce Lenders to make the
initial Loans to the Borrowers pursuant to the Loan Agreement, each Guarantor
hereby agrees with Agent as follows:

ARTICLE 1

DEFINITIONS

SECTION 1.1 Certain Terms. The following terms when used in this Agreement,
including its preamble and recitals, shall have the following meanings (such
definitions to be equally applicable to the singular and plural forms thereof):

“Agreement” is defined in the preamble.

“Borrower” and “Borrowers” are defined in the first recital.

“Collateral” is defined in Section 2.3.



--------------------------------------------------------------------------------

“Collateral Related Intellectual Property” Intellectual Property used in
connection with any manufacture, marketing, distribution or disposition of
Collateral.

“Guaranteed Obligations” is defined in Section 2.1.

“Guarantor” and “Guarantors” are defined in the preamble.

“IP License” is defined in Section 5.3.

“License Rejection Liabilities” all damages of Agent or any Lender (a) arising
from the diminution of value of the Inventory of any Guarantor in connection
with any disposition thereof, or (ii) as determined by a court of competent
jurisdiction, in each case, resulting from any Bankruptcy Rejection of the IP
License.

“Loan Agreement” is defined in the first recital.

“Lenders” is defined in the first recital.

“Secured Parties” means Agent, Issuing Bank, Lenders and providers of Bank
Products.

SECTION 1.2 Loan Agreement Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Agreement, including its preamble
and recitals, shall have the meanings provided in the Loan Agreement.

ARTICLE 2

GUARANTY, GUARANTORS

SECTION 2.1 Guaranty. Each Guarantor hereby unconditionally and irrevocably
guarantees the full and prompt payment when due, whether at stated maturity, by
acceleration or otherwise (including, without limitation, all amounts which
would have become due but for the operation of the automatic stay under
Section 362(a) of the Federal Bankruptcy Code, 11 U.S.C. 362(a)), of the
following (collectively, the “Guaranteed Obligations”),

(a) all Obligations of the Borrowers to each Secured Party now or hereafter
existing under the Loan Agreement and each other Loan Document (including this
Agreement), whether for principal, interest, fees, expenses or otherwise; and

(b) any and all costs and expenses (including reasonable fees and expenses of
legal counsel) incurred by each Secured Party in enforcing any of its rights
under this Agreement.

This Agreement constitutes a guaranty of payment when due and not merely of
collection, and each Guarantor specifically agrees that it shall not be
necessary or required that Agent or any Lender exercise any right, assert any
claim or demand or enforce any remedy whatsoever against any Borrower, any other
Guarantor or any other Person, or any Collateral before or as a condition to the
obligations of Guarantor hereunder.

 

2



--------------------------------------------------------------------------------

SECTION 2.2 Guaranty Absolute. This Agreement is a continuing, absolute,
unconditional and irrevocable guarantee of payment and shall remain in full
force and effect until Full Payment of the Guaranteed Obligations. Each
Guarantor guarantees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of the agreement under which they arise, regardless of
any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of Agent or any Lender with respect
thereto. The liability of Guarantors under this Agreement shall be absolute and
unconditional irrespective of:

(a) any lack of validity, legality or enforceability of the Loan Agreement, any
other Loan Document or any other agreement or instrument relating to any
thereof;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any compromise, renewal,
extension, acceleration or release with respect thereto, or any other amendment
or waiver of or any consent to departure from the Loan Agreement or any other
Loan Document;

(c) any addition, exchange, release, impairment or non-perfection of any
collateral, or any release or amendment or waiver of or consent to departure
from any other guaranty, for all or any of the Guaranteed Obligations;

(d) the failure of Agent or any Lender

(i) to assert any claim or demand or to enforce any right or remedy against any
Guarantor, any Borrower or any other Person (including any other guarantor)
under the provisions of the Loan Agreement, any other Loan Document or
otherwise, or

(ii) to exercise any right or remedy against any other guarantor of, or
collateral securing, any of the Guaranteed Obligations;

(e) any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of the Loan Agreement or any other
Loan Document;

(f) any defense, set-off or counterclaim which may at any time be available to
or be asserted by any Guarantor or any Borrower against Agent or any Lender;

(g) any reduction, limitation, impairment or termination of the Guaranteed
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and each Guarantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, the Guaranteed Obligations or otherwise; or

 

3



--------------------------------------------------------------------------------

(h) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any Borrower or any Guarantor, other
than payment of the Guaranteed Obligations by a Borrower or Guarantor.

SECTION 2.3 Grant and Perfection of Security Interest. To secure the prompt
payment and performance of all Guaranteed Obligations, each Guarantor hereby
grants to Agent, for the benefit of Secured Parties, a continuing security
interest in and Lien upon all Property of such Guarantor, including all of the
following Property, whether now owned or hereafter acquired, and wherever
located (with respect to each Guarantor, its “Collateral” and collectively, the
“Collateral”, as the context indicates):

(a) all Accounts;

(b) all Deposit Accounts;

(c) all Inventory;

(d) all supporting obligations in respect of Accounts, including letters of
credit and guaranties issued in support of Accounts or Proceeds of Collateral;

(e) all securities accounts to the extent of the Cash Equivalents contained
therein that were derived from Accounts, Inventory or Deposit Accounts;

(f) all certificates of title, documents or instruments evidencing ownership or
title to any of the Property described in Section 2.3 (c) and (h);

(g) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender that were derived from
or consist of any of the Property described in this Section 2.3, and any Cash
Collateral;

(h) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any of the Property described in this Section 2.3
(the “Proceeds”); and

(i) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to any of
the Property described in this Section 2.3.

As security for the payment of all License Rejection Liabilities, each Guarantor
hereby assigns to Agent, for the benefit of the Secured Parties, and grants to
Agent, for the benefit of the Secured Parties, a continuing security interest in
all of such Guarantor’s Collateral Related Intellectual Property, whether now or
hereafter owned, existing, acquired or arising and wherever now or hereafter
located.

SECTION 2.4 Deposit Accounts. To further secure the prompt payment and
performance of all Guaranteed Obligations, each Guarantor hereby grants to
Agent, for the

 

4



--------------------------------------------------------------------------------

benefit of Secured Parties, a continuing security interest in and Lien upon all
amounts credited to any Deposit Account of such Guarantor, including any sums in
any blocked or lockbox accounts or in any accounts into which such sums are
swept. Each Guarantor hereby authorizes and directs each bank or other
depository to deliver to Agent, upon request, all balances in any Deposit
Account maintained by such Guarantor, without inquiry into the authority or
right of Agent to make such request.

SECTION 2.5 Cash Collateral. Any Cash Collateral may be invested, at Agent’s
discretion, in Cash Equivalents, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with any Guarantor, and shall
have no responsibility for any investment or loss. Each Guarantor hereby grants
to Agent, for the benefit of Secured Parties, a security interest in all Cash
Collateral held from time to time and all proceeds thereof, as security for the
Guaranteed Obligations, whether such Cash Collateral is held in a Cash
Collateral Account or elsewhere. Agent may apply Cash Collateral to the payment
of any Obligations, in such order as Agent may elect, as they become due and
payable. Each Cash Collateral Account and all Cash Collateral shall be under the
sole dominion and control of Agent. No Guarantor or other Person claiming
through or on behalf of any Guarantor shall have any right to any Cash
Collateral, until Full Payment of all Guaranteed Obligations.

SECTION 2.6 Other Collateral.

(a) Intentionally Omitted.

(b) Certain After-Acquired Collateral. Guarantors shall promptly notify Agent in
writing if, after the Closing Date, any Guarantor obtains any interest in any
Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Investment Property or Letter-of-Credit Rights and, upon Agent’s
request, shall promptly take such actions as Agent deems appropriate to effect
Agent’s duly perfected, first priority Lien upon such Collateral, including
obtaining any appropriate possession, control agreement or Lien Waiver. If any
Collateral is in the possession of a third party, at Agent’s request, Guarantors
shall obtain an acknowledgment that such third party holds the Collateral for
the benefit of Agent.

SECTION 2.7 No Assumption of Liability. The Lien on Collateral granted hereunder
is given as security only and shall not subject Agent or any Lender to, or in
any way modify, any obligation or liability of Guarantor relating to any
Collateral.

SECTION 2.8 Further Assurances. Promptly upon request, Guarantors shall deliver
such instruments, assignments, title certificates, or other documents or
agreements, and shall take such actions, as Agent reasonably deems appropriate
under Applicable Law to evidence or perfect its Lien on any Collateral, or
otherwise to give effect to the intent of this Agreement. Each Guarantor
authorizes Agent to file any financing statement that Agent deems reasonably
desirable to preserve and perfect Agent’s security interest in the Collateral of
such Guarantor, and ratifies any action taken by Agent before the Closing Date
to effect or perfect its Lien on any Collateral.

 

5



--------------------------------------------------------------------------------

SECTION 2.9 Additional Guarantors. If Borrowers are required, pursuant to
Section 10.1.9 of the Loan Agreement, to cause a Subsidiary to become a
guarantor hereunder, such Subsidiary shall execute and deliver to Agent a
Joinder Agreement substantially in the form of Annex 1 and shall thereafter for
all purposes be a party hereto and have the same rights, benefits and
obligations as a Guarantor party hereto on the date hereof.

ARTICLE 3

COLLATERAL ADMINISTRATION

SECTION 3.1 Administration of Accounts.

(a) Records and Schedules of Accounts. Each Guarantor shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form satisfactory to Agent, on such periodic basis as Agent may
request.

(b) Taxes. If an Account of any Guarantor includes a charge for any Taxes and an
Event of Default has occurred and is continuing, Agent is authorized, in its
discretion, to pay the amount thereof to the proper taxing authority for the
account of such Guarantor and to charge Guarantors therefor; provided, however,
that neither Agent nor Lenders shall be liable for any Taxes that may be due
from Guarantors or with respect to any Collateral.

(c) Account Verification. Whether or not a Default or Event of Default exists,
Agent shall have the right at any time, in the name of Agent, any designee of
Agent or any Guarantor, to verify the validity, amount or any other matter
relating to any Accounts of Guarantors by mail, telephone or otherwise.
Guarantors shall cooperate fully with Agent in an effort to facilitate and
promptly conclude any such verification process. Agent shall give Guarantors
notice after any such verification; provided, however, that the failure by Agent
to provide Guarantors such notice shall not give rise to any liability on its
part or adversely affect any of the relative rights or obligations of Agent or
any Guarantor as provided herein.

(d) Maintenance of Dominion Account. Guarantors shall maintain Dominion
Accounts, if any, pursuant to lockbox or other arrangements acceptable to Agent.
Guarantors shall obtain an agreement (in form and substance satisfactory to
Agent) from each lockbox servicer and Dominion Account bank, establishing
Agent’s control over and Lien in the lockbox or Dominion Account, which may be
exercised by Agent during any Trigger Period, requiring immediate deposit of all
remittances received in the lockbox to a Dominion Account, and waiving offset
rights of such servicer or bank, except for customary administrative charges. If
a Dominion Account is not maintained with Bank of America, Agent may, during any
Trigger Period, require immediate transfer of all funds in such account to a
Dominion Account maintained with Bank of America. Agent and Lenders assume no
responsibility to Guarantors for any lockbox arrangement or Dominion Account,
including any claim of accord and satisfaction or release with

 

6



--------------------------------------------------------------------------------

respect to any Payment Items accepted by any bank. Notwithstanding the foregoing
in this Section 3.1(d), Guarantors may for a period not exceeding six months
after the date of this Agreement maintain the account and lockbox arrangements
existing on the date of this Agreement, subject to such accounts being subject
to Deposit Account Control Agreements as provided in Section 3.4.

(e) Proceeds of Collateral. Guarantors shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account, which Dominion
Account may be a Dominion Account of Borrowers (or a lockbox relating to a
Dominion Account). If any Guarantor receives cash or Payment Items with respect
to any Collateral, it shall hold same in trust for Agent and promptly (not later
than the next Business Day) deposit same into a Dominion Account (including a
Dominion Account of Borrowers).

SECTION 3.2 Administration of Inventory.

(a) Records and Reports of Inventory. Each Guarantor shall (or Borrower shall on
such Guarantor’s behalf) keep accurate and complete records of its Inventory,
including costs and daily withdrawals and additions, and shall submit to Agent
inventory and reconciliation reports in form satisfactory to Agent, on such
periodic basis as Agent may request.

(b) Returns of Inventory. No Guarantor shall return any Inventory to a supplier,
vendor or other Person, whether for cash, credit or otherwise, unless (a) such
return is in the Ordinary Course of Business; (b) no Default, Event of Default
or Overadvance exists or would result therefrom; (c) Agent is promptly notified
if the aggregate Value of all Inventory returned in any month exceeds
$3,000,000; and (d) any payment received by a Guarantor for a return during any
Trigger Period is promptly remitted to Agent for application to the Guaranteed
Obligations.

(c) Maintenance. Each Guarantor shall take all steps to assure that all
Inventory it produces is produced in accordance with Applicable Law, including
the FLSA. Guarantors shall use, store and maintain all Inventory with reasonable
care and caution, in accordance with applicable standards of any insurance and
in conformity with all Applicable Law, and shall make current rent payments
(within applicable grace periods provided for in leases) at all locations where
any Collateral is located.

SECTION 3.3 Condition of Equipment. The Equipment necessary for the continued
operation of Guarantors’ business is in good operating condition and repair, and
all necessary replacements and repairs have been made so that Guarantors can
continue the operation of their business.

SECTION 3.4 Administration of Deposit Accounts. Schedule 3.4 sets forth all
Deposit Accounts maintained by Guarantors, including all Dominion Accounts.
Within sixty (60) days of the date hereof (or such earlier date as Agent may
request if an Event of Default has occurred and is continuing), each Guarantor
shall take all actions necessary to establish Agent’s

 

7



--------------------------------------------------------------------------------

control of each such Deposit Account (other than an account exclusively used for
payroll, payroll taxes or employee benefits). A Guarantor shall be the sole
account holder of each Deposit Account and shall not allow any other Person
(other than Agent) to have control over a Deposit Account or any Property
deposited therein. Each Guarantor shall promptly notify Agent of any opening or
closing of a Deposit Account and, with the consent of Agent, will amend Schedule
3.4 to reflect same.

SECTION 3.5 General Provisions.

(a) Location of Collateral. All tangible items of Collateral, other than
Inventory in transit or located with customers, shall at all times be kept by
Guarantors at the business locations set forth in Schedule 3.5(a), except that
Guarantors may (a) make sales or other dispositions of Collateral in accordance
with Section 10.2.6 of the Loan Agreement, and (b) move Collateral to:
(i) another location in the United States, upon 30 Business Days’ prior written
notice to Agent, and (ii) another location in Canada, upon 30 Business Days’
prior written notice, so long as (A) no Default or Event of Default has occurred
and is continuing or would result therefrom, and (B) the aggregate amount of
Collateral (as defined in the Loan Agreement) moved to Canada does not exceed
$8,000,000 (or such larger amount as greed to by Agent).

(b) Insurance of Collateral; Condemnation Proceeds.

(i) Each Guarantor shall (or Borrowers shall on such Guarantor’s behalf)
maintain insurance with respect to the Collateral, covering casualty, hazard,
theft, malicious mischief, flood and other risks, in amounts, with endorsements
and with insurers (with a Best Rating of at least A7, unless otherwise approved
by Agent) satisfactory to Agent, except that flood insurance obtained by the
Guarantors on the properties located at Neenah and Ladysmith, Wisconsin need not
be for more than $4,000,000 and $5,000,000, respectively. All proceeds under
each policy shall be payable to Agent with respect to the Collateral. From time
to time upon request, Guarantors shall deliver to Agent the originals or
certified copies of its insurance policies and updated flood plain searches.
Unless Agent shall agree otherwise, each policy shall include satisfactory
endorsements (i) showing Agent as lender loss payee; (ii) requiring 30 days’
prior written notice to Agent in the event of cancellation of the policy for any
reason whatsoever; and (iii) specifying that the interest of Agent shall not be
impaired or invalidated by any act or neglect of any Guarantor or the owner of
the Property, nor by the occupation of the premises for purposes more hazardous
than are permitted by the policy. If any Guarantor fails to provide and pay for
any insurance (or Borrowers fail to provide and pay for such insurance on such
Guarantor’s behalf), Agent may, at its option, but shall not be required to,
procure the insurance and charge Guarantors therefor. While no Event of Default
exists, Guarantors may settle, adjust or compromise any insurance claim, as long
as the proceeds are delivered to Agent in accordance with Section 3.5(b)(ii). If
an Event of Default exists, only Agent shall be authorized to settle, adjust and
compromise any claims involving any Collateral.

 

8



--------------------------------------------------------------------------------

(ii) Any proceeds of insurance relating to the Collateral and any awards arising
from condemnation of any Collateral shall be paid to Agent. Any such proceeds or
awards that relate to Inventory shall be applied to payment of the Revolver
Loans, and then to any other Guaranteed Obligations.

(c) Protection of Collateral. All expenses of protecting, storing, warehousing,
insuring, handling, maintaining and shipping any Collateral, all Taxes payable
with respect to any Collateral (including any sale thereof), and all other
payments required to be made by Agent to any Person to realize upon any
Collateral following the occurrence of an Event of Default or to prevent any
Default or Event of Default, shall be borne and paid by Guarantors. Agent shall
not be liable or responsible in any way for the safekeeping of any Collateral,
for any loss or damage thereto (except for reasonable care in its custody while
Collateral is in Agent’s actual possession), for any diminution in the value
thereof, or for any act or default of any warehouseman, carrier, forwarding
agency or other Person whatsoever, but the same shall be at Guarantors’ sole
risk.

(d) Defense of Title to Collateral. Each Guarantor shall at all times defend its
title to Collateral and Agent’s Liens therein against all Persons, claims and
demands whatsoever, except Permitted Liens.

SECTION 3.6 Power of Attorney. Each Guarantor hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Guarantor’s true
and lawful attorney (and agent-in-fact) for the purposes provided in this
Section. Agent, or Agent’s designee, may, without notice and in either its or a
Guarantor’s name, but at the cost and expense of Guarantors:

(a) Endorse a Guarantor’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and

(b) During an Event of Default, (i) notify any Account Debtors of the assignment
of their Accounts, demand and enforce payment of Accounts by legal proceedings
or otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Agent deems advisable;
(iv) collect, liquidate and receive balances in Deposit Accounts or investment
accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign a Guarantor’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to a Guarantor, and notify postal authorities to deliver any such mail
to an address designated by Agent; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use a Guarantor’s stationery and
sign its name to verifications of Accounts and notices to Account Debtors;
(ix) use information contained in any data

 

9



--------------------------------------------------------------------------------

processing, electronic or information systems relating to Collateral; (x) make
and adjust claims under insurance policies; (xi) take any action as may be
necessary or appropriate to obtain payment under any letter of credit, banker’s
acceptance or other instrument for which a Guarantor is a beneficiary; and
(xii) take all other actions as Agent deems appropriate to fulfill any
Guarantor’s obligations under the Loan Documents.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Representations and Warranties. Each Guarantor hereby represents and
warrants to Agent and Lenders as follows:

(a) Organization and Qualification. Such Guarantor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization. Such Guarantor is duly qualified, authorized to do business and in
good standing as a foreign corporation in each jurisdiction where failure to be
so qualified could reasonably be expected to have a Material Adverse Effect.

(b) Power and Authority. Such Guarantor is duly authorized to execute, deliver
and perform its Loan Documents. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not
(a) require any consent or approval of any holders of Equity Interests of any
Guarantor, other than those already obtained; (b) contravene the Organic
Documents of such Guarantor; (c) violate or cause a default under any Applicable
Law or Material Contract; or (d) result in or require the imposition of any Lien
(other than Permitted Liens) on any Property of any Guarantor.

(c) Enforceability. Each Loan Document is a legal, valid and binding obligation
of such Guarantor party thereto, enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

SECTION 4.2 Representations and Warranties in Loan Documents. Each Guarantor
hereby represents and warrants to Agent and Lenders that it has reviewed
Section 9 of the Loan Agreement, and restates as though fully set forth herein,
each such representation and warranty made by or with respect to such Guarantor
(whether referred to therein as an Obligor or as a Subsidiary of a Borrower)
therein other than the representations and warranties in Sections 9.1.1 through
9.1.3.

SECTION 4.3 Complete Disclosure. Each Guarantor hereby represents and warrants
to Agent and Lenders that no Loan Document contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading (it being understood that
forecasts and projections are subject to uncertainties and contingencies and no
assurance can be given that any forecast or projection

 

10



--------------------------------------------------------------------------------

will be realized). There is no fact or circumstance that any Guarantor has
failed to disclose to Agent in writing that could reasonably be expected to have
a Material Adverse Effect.

ARTICLE 5

COVENANTS AND CONTINUING AGREEMENTS, REMEDIES

SECTION 5.1 Affirmative and Negative Covenants. Each Guarantor hereby represents
and warrants to Agent and Lenders that it has reviewed Section 10.1 and
Section 10.2 of the Loan Agreement, and restate as though fully set forth
herein, and agree to be bound by and strictly observe, each covenant made by
Borrowers with respect to Guarantors (whether referred to therein as an Obligor
or as a Subsidiary of a Borrower) therein.

SECTION 5.2 Remedies upon Default. Each Guarantor hereby represents and warrants
to Agent and Lenders that they have reviewed Section 11.2 of the Loan Agreement,
and restate as though fully set forth herein, and agree to be bound by and
strictly observe, and consent in every respect to each right and remedy afforded
to Agent and Lenders with respect to Guarantors (whether referred to therein as
an Obligor or as a Subsidiary of a Borrower) therein following the occurrence of
a Default or Event of Default.

SECTION 5.3 License. Agent is hereby granted an irrevocable, non-exclusive and
royalty-free license or other right to use, license or sub-license (without
payment of royalty or other compensation to any Person) (collectively, the “IP
License”) any or all Intellectual Property of Guarantors, computer hardware and
software, trade secrets, brochures, customer lists, promotional and advertising
materials, labels, packaging materials and other Property, in advertising for
sale, marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral. Each
Guarantor’s rights and interests under Intellectual Property shall inure to
Agent’s benefit.

SECTION 5.4 Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of a Guarantor against any Guaranteed Obligations, irrespective of
whether or not Agent, Issuing Bank, such Lender or such Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such Guaranteed Obligations may be contingent or unmatured or are owed to a
branch or office of Agent, Issuing Bank, such Lender or such Affiliate different
from the branch or office holding such deposit or obligated on such
indebtedness. The rights of Agent, Issuing Bank, each Lender and each such
Affiliate under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Person may have.

SECTION 5.5 Remedies Cumulative; No Waiver.

 

11



--------------------------------------------------------------------------------

(a) Cumulative Rights. All agreements, warranties, guaranties, indemnities and
other undertakings of Guarantors under the Loan Documents are cumulative and not
in derogation of each other. The rights and remedies of Agent and Lenders are
cumulative, may be exercised at any time and from time to time, concurrently or
in any order, and are not exclusive of any other rights or remedies available by
agreement, by law, at equity or otherwise. All such rights and remedies shall
continue in full force and effect until Full Payment of all Guaranteed
Obligations.

(b) Waivers. No waiver or course of dealing shall be established by (i) the
failure or delay of Agent or any Lender to require strict performance by
Guarantors with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; or (ii) acceptance by Agent or
any Lender of any payment or performance by an Obligor under any Loan Documents
in a manner other than that specified therein. It is expressly acknowledged by
Guarantors that any failure to satisfy a financial covenant on a measurement
date shall not be cured or remedied by satisfaction of such covenant on a
subsequent date.

ARTICLE 6

MISCELLANEOUS

SECTION 6.1 Reinstatement, etc. Guarantors agree that this Agreement shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment (in whole or in part) of any of the Guaranteed Obligations is
rescinded or must otherwise be restored by any Lender, upon the insolvency,
bankruptcy or reorganization of any Borrower, any other Guarantor or otherwise,
all as though such payment had not been made.

SECTION 6.2 Waiver. Guarantors hereby waive promptness, diligence, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Agreement and any requirement that Agent or any Lender
protect, secure, perfect or insure any Lien or any property subject thereto or
exhaust any right or take any action against the Borrowers or any other Person
(including any other Guarantor) or any collateral securing the Guaranteed
Obligations.

SECTION 6.3 Waiver of Subrogation. Guarantors hereby irrevocably waive any claim
or other rights which they may now or hereafter acquire against any Borrower
that arises from the existence, payment, performance or enforcement of
Guarantors’ obligations under this Agreement or any other Loan Document,
including any right of subrogation, reimbursement, exoneration or
indemnification, any right to participate in any claim or remedy of Agent or any
Lender against any Borrower or any other Guarantor or any collateral which Agent
or any Lender now has or hereafter acquires, whether or not such claim, remedy
or right arises in equity, or under contract, statute or common law, including
the right to take or receive from any Borrower or any other Guarantor, directly
or indirectly, in cash or other property or by set-off or in any manner, payment
or security on account of such claim or other rights, until such time as

 

12



--------------------------------------------------------------------------------

the Guaranteed Obligations shall have been indefeasibly paid in full in cash or
Cash Collateralized. If any amount shall be paid to Guarantors in violation of
the preceding sentence, such amount shall be deemed to have been paid to
Guarantors for the benefit of, and held in trust for, Agent for itself and for
the benefit of Lenders, and shall forthwith be paid to Agent to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured.
Guarantors acknowledge that they will receive direct and indirect benefits from
the financing arrangements contemplated by the Loan Agreement and that the
waiver set forth in this Section is knowingly made in contemplation of such
benefits.

SECTION 6.4 Successors, Transferees and Assigns, etc. This Agreement shall:

(a) be binding upon Guarantors and their respective successors, transferees and
assigns; provided, however, that Guarantors may not assign any of their
obligations hereunder without the prior written consent of Agent and each
Lender; and

(b) inure to the benefit of and be enforceable by Agent and Lenders.

Without limiting the generality of clause (b), any Lender may assign or
otherwise transfer (in whole or in part) its rights under this Agreement to any
Person to whom it is permitted to assign its rights and obligations under the
Loan Documents pursuant to Section 13.3 of the Loan Agreement, and such other
Person shall thereupon become vested with all rights and benefits in respect
thereof granted to such Lender under any Loan Document (including this
Agreement) or otherwise.

SECTION 6.5 Loan Document. This Agreement is a Loan Document executed pursuant
to the Loan Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof.

SECTION 6.6 Binding on Successors, Transferees and Assigns; Assignment. In
addition to, and not in limitation of, Section 6.4, this Agreement shall be
binding upon, and shall inure to the benefit of, and be enforceable by Agent and
Lenders and their respective successors, transferees and assigns.

SECTION 6.7 Amendments, Etc. No amendment or waiver of any provision of this
Agreement nor consent to any departure by Guarantors therefrom shall in any
event be effective unless the same shall be in writing and signed by Agent and
Required Lenders and, if required, approved by the Bankruptcy Court and, in the
case of any such amendment, Guarantors, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

SECTION 6.8 Addresses for Notices. All notices and other communications provided
for hereunder shall be in writing or by facsimile transmission and, if to
Guarantors, mailed, given by facsimile transmission or delivered to it care of
the Borrower Agent at its address provided for in the Loan Agreement. All such
notices shall be given in a manner and otherwise subject to the terms of
Section 14.3 of the Loan Agreement.

 

13



--------------------------------------------------------------------------------

SECTION 6.9 Severability. Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be valid under Applicable
Law. If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of the Loan Documents shall remain in full force and effect.

SECTION 6.10 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Agent has received counterparts bearing the signatures of all parties hereto.
Delivery of a signature page of any Loan Document by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.

SECTION 6.11 Governing Law; Entire Agreement. THIS AGREEMENT SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO ANY CONFLICT OF
LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).

SECTION 6.12 Consent to Forum; Arbitration.

(a) Forum. EACH GUARANTOR HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER LOS ANGELES
COUNTY, CALIFORNIA, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH GUARANTOR IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
6.8. Nothing herein shall limit the right of Agent or any Lender to bring
proceedings against any Guarantor in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law. Nothing
in this Agreement shall be deemed to preclude enforcement by Agent of any
judgment or order obtained in any forum or jurisdiction.

(b) Arbitration. Notwithstanding any other provision of this Agreement to the
contrary, any controversy or claim among the parties relating in any way to any
Guaranteed Obligations or Loan Documents, including any alleged tort, shall at
the request of any party hereto be determined by binding arbitration conducted
in accordance with the United States Arbitration Act (Title 9 U.S. Code).
Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association (“AAA”), and the terms of this
Section. In the event of any inconsistency, the terms of this Section shall
control. If AAA is unwilling or unable to serve as the provider of arbitration
or to enforce any provision of this Section, Agent may designate another

 

14



--------------------------------------------------------------------------------

arbitration organization with similar procedures to serve as the provider of
arbitration. The arbitration proceedings shall be conducted in Los Angeles,
California. The arbitration hearing shall commence within 90 days of the
arbitration demand and close within 90 days thereafter. The arbitration award
must be issued within 30 days after close of the hearing (subject to extension
by the arbitrator for up to 60 days upon a showing of good cause), and shall
include a concise written statement of reasons for the award. The arbitrator
shall give effect to applicable statutes of limitation in determining any
controversy or claim, and for these purposes, service on AAA under applicable
AAA rules of a notice of claim is the equivalent of the filing of a lawsuit. Any
dispute concerning this Section or whether a controversy or claim is arbitrable
shall be determined by the arbitrator. The arbitrator shall have the power to
award legal fees to the extent provided by this Agreement. Judgment upon an
arbitration award may be entered in any court having jurisdiction. The
arbitrator shall not have the power to commit errors of law or legal reasoning,
and any award may be reviewed and vacated or corrected on appeal to a court of
competent jurisdiction for any such error. The institution and maintenance of an
action for judicial relief or pursuant to a provisional or ancillary remedy
shall not constitute a waiver of the right of any party, including the
plaintiff, to submit the controversy or claim to arbitration if any other party
contests such action for judicial relief. No controversy or claim shall be
submitted to arbitration without the consent of all parties if, at the time of
the proposed submission, such controversy or claim relates to an obligation
secured by Real Estate, but if all parties do not consent to submission of such
a controversy or claim to arbitration, it shall be determined as provided in the
next sentence. At the request of any party, a controversy or claim that is not
submitted to arbitration as provided above shall be determined by judicial
reference; and if such an election is made, the parties shall designate to the
court a referee or referees selected under the auspices of the AAA in the same
manner as arbitrators are selected in AAA sponsored proceedings and the
presiding referee of the panel (or the referee if there is a single referee)
shall be an active attorney or retired judge; and judgment upon the award
rendered by such referee or referees shall be entered in the court in which
proceeding was commenced. None of the foregoing provisions of this Section shall
limit the right of Agent or Lenders to exercise self-help remedies, such as
setoff, foreclosure or sale of any Collateral or to obtain provisional or
ancillary remedies from a court of competent jurisdiction before, after or
during any arbitration proceeding. The exercise of a remedy does not waive the
right of any party to resort to arbitration or reference. At Agent’s option,
foreclosure under a mortgage may be accomplished either by exercise of power of
sale thereunder or by judicial foreclosure.

SECTION 6.13 Waiver of Certain Claims.

(a) To the fullest extent permitted by Applicable Law, each Guarantor waives
(i) the right to trial by jury (which Agent and each Lender hereby also waives)
in any proceeding or dispute of any kind relating in any way to any Loan
Documents, Guaranteed Obligations or Collateral; (ii) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Guarantor may in any way be liable, and

 

15



--------------------------------------------------------------------------------

hereby ratifies anything Agent may do in this regard; (iii) notice prior to
taking possession or control of any Collateral; (iv) any bond or security that
might be required by a court prior to allowing Agent to exercise any rights or
remedies; (v) the benefit of all valuation, appraisement and exemption laws;
(vi) any claim against Agent or any Lender, on any theory of liability, for
special, indirect, consequential, exemplary or punitive damages (as opposed to
direct or actual damages) in any way relating to any Enforcement Action,
Obligations, Loan Documents or transactions relating thereto; and (vii) notice
of acceptance hereof. Guarantor also agrees that the “fair market value”
provisions of Section 580a of the California Code of Civil Procedure (and any
similar law of or any other applicable jurisdiction) shall have no applicability
with respect to the determination of Guarantors’ liability under this Guaranty.
Each Guarantor acknowledges that the foregoing waivers are a material inducement
to Agent and Lenders entering into this Agreement and that Agent and Lenders are
relying upon the foregoing in their dealings with Guarantors. Each Guarantor has
reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

(b) If Agent or any Lender forecloses on any real property collateral that may
be pledged by Guarantors, the amount of the Guaranteed Obligations or any
obligations of any Guarantor in respect thereof may be reduced only by the price
for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and Agent may collect from
Guarantors, even if Agent or any Lender, by foreclosing on the real property
collateral, has destroyed any right Guarantors may have to collect from
Borrowers or any other Guarantor. This is an unconditional and irrevocable
waiver of any rights and defenses Guarantors may have if all or part of the
Guaranteed Obligations are secured by real property. These rights and defenses
are based upon Section 580a, 580b, 580d, or 726 of the California Code of Civil
Procedure and any similar law of or any other jurisdiction.

(c) WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET
FORTH IN THIS AGREEMENT, GUARANTORS HEREBY WAIVE, TO THE MAXIMUM EXTENT SUCH
WAIVER IS PERMITTED BY LAW, ANY AND ALL BENEFITS OR DEFENSES ARISING DIRECTLY OR
INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE §§ 2787, 2799, 2808,
2815, 2819, 2820, 2821, 2822, 2838, 2839, 2847, 2848, AND 2855, CALIFORNIA CODE
OF CIVIL PROCEDURE §§ 580A, 580B, 580C, 580D, AND 726, AND CHAPTER 2 OF TITLE 14
OF THE CALIFORNIA CIVIL CODE OR ANY SIMILAR LAWS OF ANY OTHER APPLICABLE
JURISDICTION

(d) Agent’s right to enforce this Agreement is absolute and is not contingent
upon the genuineness, validity or enforceability of the Guaranteed Obligations
or any of the Loan Documents. Guarantors waive all benefits and defenses they
may have under California Civil Code Section 2810 or any similar laws in any
other applicable jurisdiction and agrees that Agent’s rights under this
Agreement shall be enforceable

 

16



--------------------------------------------------------------------------------

even if Borrowers had no liability at the time of execution of the Loan
Documents or the Guaranteed Obligations are unenforceable in whole or in part,
or Borrowers cease to be liable with respect to all or any portion of the
Guaranteed Obligations

(e) Guarantors waive all benefits and defenses they may have under California
Civil Code Section 2809 or any similar laws in any other applicable jurisdiction
with respect to its obligations under this Agreement and agree that Agent’s
rights under the Loan Documents will remain enforceable even if the amount
guaranteed hereunder is larger in amount and more burdensome than that for which
Borrowers are responsible.

(f) Guarantors waive all benefits and defenses they may have under California
Civil Code §§ 2845, 2849 and 2850 or any similar laws of any other applicable
jurisdiction with respect to its obligations under this Agreement, including the
right to require Agent to (A) proceed against Borrowers, any guarantor of
Borrowers’ obligations under any Loan Document, any other pledgor of collateral
for any Person’s obligations to Agent or any other person in connection with the
Guaranteed Obligations, (B) proceed against or exhaust any other security or
collateral Agent may hold, or (C) pursue any other right or remedy for
Guarantors’ benefit.

[Remainder of page intentionally left blank; signatures begin on following page]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantors have caused this Agreement to be duly executed
and delivered by their officer thereunto duly authorized as of the date first
above written.

CELLU TISSUE HOLDINGS, INC., a Delaware corporation

CELLU TISSUE CORPORATION – NATURAL DAM, a Delaware corporation

CELLU TISSUE CORPORATION – NEENAH, a Delaware corporation

CELLU TISSUE LLC, a Delaware corporation

COASTAL PAPER COMPANY, a Virginia general partnership

MENOMINEE ACQUISITION CORPORATION, a Delaware corporation

VAN PAPER COMPANY, a Mississippi corporation

VAN TIMBER COMPANY, a Mississippi corporation

CELLU TISSUE – THOMASTON, LLC, a Delaware limited liability company

CELLU TISSUE - LONG ISLAND, LLC, a Delaware limited liability company

CELLU TISSUE CORPORATION – OKLAHOMA CITY, a Delaware corporation

 

By:  

/s/ Linda K. Massman

Name: Linda K. Massman
Title: Vice President, Finance and Chief Financial Officer

Chief Executive Office

1885 Lockeway Drive

Suite 501

Alpharetta, GA 30004

 

S-1



--------------------------------------------------------------------------------

 

Accepted and Agreed as of the date first written above:

BANK OF AMERICA, N.A.,

as Agent

By:  

/s/ Ron Bornstein

Name: Ron Bornstein Title: Vice President

 

S-2



--------------------------------------------------------------------------------

SCHEDULE 3.4

DEPOSIT ACCOUNTS

See Attached.



--------------------------------------------------------------------------------

SCHEDULE 3.5(a)

INVENTORY LOCATIONS

 

1.   555 North Research Place, Central Islip, NY 11722 2.   Two Forbes St., East
Hartford, CT 06108 3.   14 Eastern Park Road, East Hartford, CT 06108 4.   1321
South Magnolia Drive, Wiggins, MS 39577 5.   50 N. Council Road, Oklahoma City,
OK 73127 6.   2002 N. Orville Drive, N. Ronkonkoma, NY 11779 7.   50 Emjay
Blvd., Brentwood, NY, 11717 8.   85 Nicon Court, Hauppauge, NY, 11788 9.   8530
Janseen Drive, Neenah, WI, 54956 10.   1222 Ehlers Road, Neenah, WI, 11.  
54956; 772 and 845 Specialists Ave., Neenahm WI 54956; 12.   3621 East Newberry
Street, Appleton, WI, 13.   54915 Blair Avenue, Neenah, WI 54956 14.   729
Chapman Avenue, Neenah, WI, 54956 15.   144 First Street, Menominee, MI 16.  
1215 East Worden Ave., Ladysmith, WI 54848 17.   1201 Barnesville Road,
Thomaston, GA 30286 18.   100 McIntosh Parkway, Thomaston, GA 19.   4921 Route
58N, Gouverneur, NY 13642 20.   249 N. Lake St., Neenah, Wisconsin 54956, 21.  
209 North Lake St. Neenah, WI, 54956



--------------------------------------------------------------------------------

ANNEX I

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of             , 20    , is delivered pursuant
Section 2.10 of the Guaranty and Security Agreement (the “Agreement”), dated as
of [            ], 2010, by each of the Persons identified on the signature
pages hereto as a “Guarantor”, together with any Person who has become a party
hereto pursuant to Section 2.10 of the Guaranty and Security Agreement, in favor
of Bank of America, N.A. as Agent on behalf of each of Lenders. Capitalized
terms used herein without definition are used as defined in the Agreement.

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 2.10 of the Agreement, hereby becomes a party to the Agreement as a
Guarantor thereunder with the same force and effect as if originally named as a
Guarantor therein and, without limiting the generality of the foregoing, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Guaranteed
Obligations of the undersigned, hereby mortgages, pledges and hypothecates to
the Agent for the benefit of the Secured Parties, and grants to the
Administrative Agent for the benefit of the Secured Parties a lien on and
security interest in, all of its right, title and interest in, to and under the
Collateral of the undersigned, and expressly assumes all obligations and
liabilities of a Guarantor thereunder. The undersigned hereby agrees to be bound
as a Guarantor for the purposes of the Agreement.

The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 3.4 and 3.5(a) of the Agreement. The undersigned hereby
represents and warrants that each of the representations and warranties
contained in Article 4 of the Agreement applicable to it is true and correct on
and as the date hereof as if made on and as of such date.

IN WITNESS WHEREOF, THE UNDERSIGNED HAS CAUSED THIS JOINDER AGREEMENT TO BE DULY
EXECUTED AND DELIVERED AS OF THE DATE FIRST ABOVE WRITTEN.

 

[                    ], as a Guarantor By:  

 

Name:  

 

Title:  

 

Chief Executive Office [            ] [            ] [            ]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED

as of the date first above written:

BANK OF AMERICA, N.A,

as Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX I-A

INFORMATION TO BE ADDED TO SCHEDULES

Schedule 3.4

Deposit Accounts

Schedule 3.5(a)

Inventory Locations